Case 4:19-cv-00122-RGD-LRL Document1 Filed 12/05/19 Page 1 of 4 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Newport News Division

NINA AMANDA O’NEILL,

Plaintiff,

Vv. Case no:

 

UNITED STATES OF AMERICA,
Defendant.
Please Serve:

United States of America c/o

The Honorable William Barr

Attorney General of the United States of America
U.S. Attorney General

950 Pennsylvania Ave., NW.

Washington D.C. 20535

Agent for the United States of America

United States of America c/o
G. Zachary Terwilliger, Esquire
United States Attorney for the Eastern District of Virginia
Fountain Plaza Three
Suite 300
721 Lakefront Commons
Newport News, Virginia 23606
Agent for the United States of America
COMPLAINT
COMES NOW the plaintiff, Nina Amanda O’Neill, by counsel, and moves for judgment

against the Defendant, the United States of America, on the grounds and in the amount hereinafter

set forth below:

1. This action arises under the Federal Torts Claim Act (FTCA) 28, U.S.C. §§ 2671 et. seq.,
and this Court has jurisdiction under the provisions of 28 U.S.C. § 1346(b).

2. In accordance with 28 U.S.C. § 2401(b), the Plaintiff presented an administrative claim in

Page 1 of 4
Case 4:19-cv-00122-RGD-LRL Document1 Filed 12/05/19 Page 2 of 4 PagelD# 2

writing to the United States Department of Homeland Security — United States Coast Guard
on or about June 4, 2019, in the amount of $ 820,000.00, within two years of the date her
claim accrued. On or about November 4, 2019, the Plaintiff amended the amount in her
administrative claim to $ 1,000,000.00.

3. On or about November 22, 2019, the United States Department of Homeland Security —
United States Coast Guard issued a letter denying the claim.

4. The subject matter of this suit and all allegations contained herein occurred on March 3,
2019, at approximately 6:37 p.m., in James City County, Virginia, on Jamestown Road at
or near the intersection of Neck-O-Land and Land Drive.

5. At the time of the accident, the plaintiff, Nina Amanda O’Neill hereinafter referred to as
“O’Neill”, was a resident of Williamsburg, Virginia.

6. At the time of this accident, Joshua R. Michael, hereinafter referred to as “Michael” was
an employee of the United States of America as a member of the United States Coast
Guard, acting within the scope of his employment when he negligently, carelessly, and
recklessly drove or caused to be driven a motor vehicle into a head-on style collision with
O’Neill.

i The United States of America is responsible for the negligent acts and/or omissions of
Michael while he is acting within the scope of his employment.

8. On March 3, 2019 O’Neill was properly, safely, legally, and lawfully traveling westbound
on Jamestown Road, when Michael, an employee of the United States of America as a
member of the Coast Guard, and while acting within the scope of his employment, was
traveling eastbound on Jamestown Road attempting to make a left hand turn onto Lake

Drive when he negligently, and recklessly failed to keep a safe distance, failed to keep a

Page 2 of 4
Case 4:19-cv-00122-RGD-LRL Document 1 Filed 12/05/19 Page 3 of 4 PagelD# 3

10.

11.

12.

proper lookout, failed to yield to oncoming traffic, failed to operate his vehicle as a
reasonable prudent person, and otherwise negligently pulled his vehicle into oncoming
traffic and drove or caused to be driven a motor vehicle into a head-on style collision with
O’Neill.

It was the duty of Michael to operate his vehicle in a safe manner, with reasonable care,
and in compliance with the laws of Virginia or rules of the road, and with due regard for
others using the road, including O’Neill. It was further the duty of the Michael to keep a
safe travelling distance, to maintain a safe speed, to keep a proper lookout, yield to
oncoming traffic, and to otherwise drive as a reasonably prudent person in a safe and proper
fashion. Michael negligently failed to comply with these and other duties.

Michael breached the above-mentioned duties when he carelessly, recklessly, improperly
and negligently failed to keep a safe distance, failed to keep a proper lookout, failed to
yield to oncoming traffic, and otherwise operated his vehicle in such a manner as to cause
his vehicle to collide with O’Neill’s vehicle with great force and violence, causing
significant damage, and causing O’Neill to suffer great pain of body and mind.

The negligence on the part of Michael, constituted a proximate cause of the accident,
damages and injuries, suffered by O’Neill.

As a direct and proximate result of Michael’s aforesaid negligence, O’Neill was caused to
sustain serious and grievous injuries; has been prevented from transacting her business; has
suffered and believes she will continue to suffer great pain of body and mind; has lost
wages and has sustained loss of earning capacity and has incurred financial and economic
damage; has incurred and will incur in the future hospital, doctors and related bills in an

effort to be cured of said injuries; and such other injuries and damages that may be

Page 3 of 4
Case 4:19-cv-00122-RGD-LRL Document 1 Filed 12/05/19 Page 4 of 4 PagelD# 4

established at trial.

13. That O’Neill, be awarded pre- and post-judgment interest at the highest rate allowable by
law per annum from the date of the injury for monetary losses, including without limit,

pain and suffering, and from the date of the incurrence of any other specific damage.

WHEREFORE, Plaintiff, NINA AMANDA O’NEILL, demands judgment against the
defendant, the UNITED STATES OF AMERICA, in the sum of ONE MILLION DOLLARS
and no cents ($ 1,000,000.00), and costs in her behalf expended, all with pre- and post-judgment

interest at the highest rate allowed by law.

NINA AMANDA O’NEILL

By~

COUNSEL

  
 

Larry King, Esquire (VSB # 13799)
Richard S. Fiorella, Esquire (VSB# 86287)
Attorneys for Nina Amanda O'Neill
LARRY KING, P.C.

11747 Jefferson Avenue, 3-E

Newport News, Virginia 23606

Tel. (757) 595-8100

Fax (757) 595-7021
info@larrykinglaw.com
rich@larrykinglaw.com

Page 4 of 4
